Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-19-00353-CV

                              IN THE INTEREST OF T.H.C., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-19681
                         Honorable Cynthia Marie Chapa, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 15, 2020

DISMISSED

           Appellant Claudia Lopez filed a motion to dismiss this appeal. To date, Appellee has not

filed any response to oppose the motion. Appellant’s motion to dismiss this appeal is granted; this

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1), 43.2(f); Caballero v. Heart of Tex. Pizza,

L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (en banc) (per curiam).

                                                   Patricia O. Alvarez, Justice